Exhibit 10.1

 

 Execution Version

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

NEWPARK RESOURCES, INC.,
as Borrower,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent


Dated as of March 6, 2015

  

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Joint Lead Arranger,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

and

 

WELLS FARGO SECURITIES, LLC,

 

as Joint Lead Arrangers

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

  Page       

ARTICLE I

DEFINITIONS

 

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

22

     

ARTICLE II

AMOUNT AND TERMS OF COMMITMENTS

 

Section 2.1

Commitments

23

Section 2.2

Procedure for Loan Borrowing

24

Section 2.3

Commitment Fees, etc.

26

Section 2.4

Termination or Reduction of Commitments

26

Section 2.5

Optional Prepayments.

26

Section 2.6

Mandatory Prepayments

27

Section 2.7

Revolving Loan Conversion and Continuation Options.

27

Section 2.8

Limitations on Eurodollar Tranches

27

Section 2.9

Interest Rates and Payment Dates

27

Section 2.10

Computation of Interest and Fees

28

Section 2.11

Inability to Determine Interest Rate

28

Section 2.12

Pro Rata Treatment and Payments

29

Section 2.13

Requirements of Law

30

Section 2.14

Taxes

31

Section 2.15

Indemnity

34

Section 2.16

Change of Lending Office

35

Section 2.17

Replacement of Lenders

35

Section 2.18

Defaulting Lenders

35

Section 2.19

General

37

 

ARTICLE III

LETTERS OF CREDIT

 

Section 3.1

Specified L/C Commitments

38

Section 3.2

Procedure for Issuance of Letter of Credit

38

Section 3.3

Fees and Other Charges

39

Section 3.4

L/C Participations

39

Section 3.5

Reimbursement Obligation of the Borrower

40

Section 3.6

Obligations Absolute

40

Section 3.7

Letter of Credit Payments

41

Section 3.8

Applications

41

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1

Financial Condition

41

Section 4.2

No Change

42

Section 4.3

Existence; Compliance with Law

42

Section 4.4

Power; Authorization; Enforceable Obligations

42

Section 4.5

No Legal Bar

42

Section 4.6

Litigation

42

Section 4.7

No Default

43

  

 
i 

--------------------------------------------------------------------------------

 

 

Section 4.8

Ownership of Property; Liens

43

Section 4.9

Intellectual Property

43

Section 4.10

Taxes

43

Section 4.11

Federal Regulations

43

Section 4.12

Labor Matters

43

Section 4.13

ERISA

43

Section 4.14

Investment Company Act; Other Regulations

44

Section 4.15

Subsidiaries

44

Section 4.16

Use of Proceeds

44

Section 4.17

Environmental Matters

45

Section 4.18

Accuracy of Information, etc

45

Section 4.19

Security Documents

46

Section 4.20

Solvency

46

Section 4.21

Anti-Corruption Laws and Sanctions

46

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.1

Conditions to Closing Date

46

Section 5.2

Conditions to Each Extension of Credit

49

Section 5.3

Conditions to Convertible Notes Revolver Borrowings

49

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Section 6.1

Financial Statements

50

Section 6.2

Certificates; Other Information

50

Section 6.3

Payment of Obligations

51

Section 6.4

Maintenance of Existence; Compliance

51

Section 6.5

Maintenance of Property; Insurance

52

Section 6.6

Inspection of Property; Books and Records; Discussions

52

Section 6.7

Notices

52

Section 6.8

Environmental Laws

52

Section 6.9

Additional Collateral, etc

53

Section 6.10

Convertible Senior Notes

54

Section 6.11

Post-Closing Matters

54

 

ARTICLE VII

NEGATIVE COVENANTS

 

Section 7.1

Financial Condition Covenants

54

Section 7.2

Indebtedness

55

Section 7.3

Liens

56

Section 7.4

Fundamental Changes

57

Section 7.5

Disposition of Property

57

Section 7.6

Restricted Payments

58

Section 7.7

Investments

58

Section 7.8

Transactions with Affiliates

59

Section 7.9

Sales and Leasebacks

59

Section 7.10

Swap Agreements

59

Section 7.11

Changes in Fiscal Periods

59

Section 7.12

Negative Pledge Clauses

59

Section 7.13

Clauses Restricting Subsidiary Distributions

60

Section 7.14

Lines of Business

60

  

 
ii 

--------------------------------------------------------------------------------

 

 

Section 7.15

Redemption of Senior Notes; Amendment of Indenture

60

Section 7.16

Use of Proceeds

60

 

ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES

 

Section 8.1

Events of Default

61

Section 8.2

Remedies

62

 

ARTICLE IX

THE AGENTS

 

Section 9.1

Appointment

63

Section 9.2

Delegation of Duties

63

Section 9.3

Exculpatory Provisions

63

Section 9.4

Reliance by Administrative Agent

64

Section 9.5

Notice of Default

64

Section 9.6

Non-Reliance on Agents and Other Lenders

64

Section 9.7

Indemnification

65

Section 9.8

Agent in Its Individual Capacity

65

Section 9.9

Successor Administrative Agent

65

Section 9.10

Arrangers, Documentation Agent and Syndication Agent

66

     

ARTICLE X

MISCELLANEOUS

     

Section 10.1

Amendments and Waivers

66

Section 10.2

Notices

66

Section 10.3

No Waiver; Cumulative Remedies

68

Section 10.4

Survival of Representations and Warranties

68

Section 10.5

Payment of Expenses and Taxes

68

Section 10.6

Successors and Assigns; Participations and Assignments

69

Section 10.7

Adjustments; Set off

71

Section 10.8

Counterparts

72

Section 10.9

Severability; Maximum Lawful Rate

72

Section 10.10

Integration

72

Section 10.11

Governing Law

73

Section 10.12

Submission To Jurisdiction; Waivers

73

Section 10.13

Acknowledgements

73

Section 10.14

Releases of Guarantees and Liens

73

Section 10.15

Confidentiality

74

Section 10.16

WAIVERS OF JURY TRIAL

75

Section 10.17

PATRIOT Act

75

Section 10.18

No Adverse Interpretation of Other Agreements

75

Section 10.19

No Fiduciary Duty

75

Section 10.20

Judgment Currency

76

Section 10.21

Flood Insurance Regulations

76


 
iii 

--------------------------------------------------------------------------------

 

 

Schedules and Exhibits

 

Schedule 1.1(a)

Commitments

Schedule 1.1(b)

Specified L/C Commitments

Schedule 1.1(c)

Mortgaged Property

Schedule 1.1(d)

Existing Letters of Credit

Schedule 4.4

Consents, Authorizations, Filings and Notices

Schedule 4.15

Subsidiaries

Schedule 4.19(a)

UCC Filing Jurisdictions

Schedule 4.19(b)

Schedule 6.11

Mortgage Filing Jurisdictions

Post-Closing Matters

Schedule 7.2(d)

Existing Indebtedness

Schedule 7.3(f)

Existing Liens

   

Exhibit A

Form of Amended and Restated Guarantee and Collateral Agreement

Exhibit B-1

Form of Compliance Certificate

Exhibit B-2

Form of Interim Compliance Certificate

Exhibit C-1

Form of Omnibus Officer’s Certificate

Exhibit C-2

Form of Secretary’s Certificate

Exhibit D-1

Form of Mortgage

Exhibit D-2

Form of Amended and Restated Mortgage

Exhibit E

Form of Assignment and Assumption

Exhibit F-1

Form of Legal Opinion of Andrews Kurth LLP

Exhibit F-2

Form of Legal Opinion of the Borrower’s General Counsel

Exhibit F-3

Form of Legal Opinion of King, Krebs & Jurgens, PLLC, Louisiana Counsel to the
Borrower  

Exhibit G-1 Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-2 U.S. Tax
Certificate (For Non-U.S. Lenders that are Partnerships for U.S. Federal Income
Tax Purposes) Exhibit G-3 U.S. Tax Certificate (For Non-U.S. Participants that
are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-4 U.S. Tax
Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes)

Exhibit H

Form of Commitment Increase Supplement

Exhibit I

Form of Augmenting Lender Supplement

Exhibit J

Form of Revolving Note

Exhibit K

Form of Swingline Note

Exhibit L

Form of Borrowing Notice

  

 
iv 

--------------------------------------------------------------------------------

 

  

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 6, 2015, among
Newpark Resources, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as the Administrative
Agent (as defined below), Bank of America, N.A., as syndication agent (in such
capacity, the “Syndication Agent”) and Wells Fargo Bank, National Association,
as documentation agent (in such capacity, the “Documentation Agent”).

 

RECITALS

 

WHEREAS, prior to the date hereof, the Borrower and certain subsidiaries of the
Borrower entered into a Term Credit Agreement, dated as of August 18, 2006 (the
“Original Credit Agreement”) with the lenders from time to time parties thereto,
JPMorgan Chase Bank, N.A., as administrative agent and Wilmington Trust Company,
as collateral agent;

 

WHEREAS, subsequent thereto and to amend and restate the Original Credit
Agreement, the Borrower and certain subsidiaries of the Borrower entered into an
Amended and Restated Credit Agreement, dated as of December 21, 2007 (as amended
from time to time, the “First Amended and Restated Credit Agreement”) with the
lenders from time to time parties thereto, and JPMorgan Chase Bank, N.A. as
administrative agent (among other parties);

 

WHEREAS, subsequent thereto and to amend and restate the First Amended and
Restated Credit Agreement, the Borrower and certain subsidiaries of the Borrower
entered into a Second Amended and Restated Credit Agreement, dated as of
November 22, 2011 (as amended from time to time, the “Second Amended and
Restated Credit Agreement”) with the lenders from time to time parties thereto,
and JPMorgan Chase Bank, N.A. as administrative agent (among other parties); and

 

WHEREAS, the parties hereto wish to, and have agreed to, amend and restate the
Second Amended and Restated Credit Agreement as provided in this Agreement.

 

NOW THEREFORE, in consideration of the premises and the terms and conditions set
forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1     Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the one-month Eurodollar Rate as of any date of determination plus 1.0%,
provided that, the Eurodollar Rate for any day shall be based on the Eurodollar
Base Rate at approximately 11:00 A.M. London time on such day, subject to the
interest rate floor set forth in the definition of “Eurodollar Base Rate”. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

 

“ABR Loans”: Revolving Loans the rate of interest applicable to which is based
upon the ABR.

  

 
 

--------------------------------------------------------------------------------

 

 

“Acquisition”: any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Capital
Stock issued by a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Capital
Stock having such power only by reason of the happening of a contingency).

 

“Adjustment Date”: as defined in the Applicable Pricing Grid.

 

“Administrative Agent”: JPMCB, together with its affiliates, as arranger of the
Commitments and as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Administrative Agent, Syndication
Agent and the Documentation Agent.

 

“Agreement”: this Third Amended and Restated Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
concerning or relating to bribery or corruption as applicable from time to time,
respectively, to the Borrower or any of its Subsidiaries, as the case may be.

 

“Applicable Margin”: for each Type of Loan, the rate per annum determined
pursuant to the Applicable Pricing Grid.

 

“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided, that, in the event that the Loans are paid in full prior
to the reduction to zero of the Total Extensions of Credit, the Applicable
Percentages shall be determined in a manner designed to ensure that the
outstanding Extensions of Credit (after giving effect to the payment in full of
the Loans) shall be held by the Lenders on a comparable basis.

 

“Applicable Pricing Grid”: the table set forth below:

 

Level

Consolidated Leverage Ratio

Libor Margin

ABR Margin

I

Less than 1.00x

1.75%

.75%

II

Greater than or equal to 1.00x but less than 1.50x

2.00%

1.00%

III

Greater than or equal to 1.50x but less than 2.00x

2.25%

1.25%

IV

Greater than or equal to 2.00x but less than 2.50x

2.50%

1.50%

V

Greater than or equal to 2.50

2.75%

1.75%

  

 
2

--------------------------------------------------------------------------------

 

 

For purposes of the Applicable Pricing Grid, changes in the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the “Adjustment Date”) that is three Business Days after the date
on which financial statements are delivered to the Lenders pursuant to Section
6.1 and shall remain in effect until the next change to be effected pursuant to
this paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Applicable Pricing
Grid shall apply. In addition, at all times while an Event of Default shall have
occurred and be continuing, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply. Each determination of the Consolidated
Leverage Ratio for purposes of the Applicable Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 7.1.

 

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Arrangers”: the Lead Arrangers and Sole Bookrunner identified on the cover page
of this Agreement.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Attributable Debt”: any sale and leaseback transaction under which the Borrower
or any Subsidiary is at the time liable, at any date as of which the amount
thereof is to be determined, the then present value of the minimum rental
obligations under such sale and leaseback transaction during the remaining term
thereof (after giving effect to any extensions at the option of the lessor)
computed by discounting the respective rental payments at the actual interest
factor included in such payments or, if such interest factor cannot be readily
determined, at the rate of ten percent (10%) per annum. The amount of any rental
payment required to be made under any such sale and leaseback transaction shall
exclude amounts required to be paid by the lessee on account of maintenance and
repairs, insurance, taxes, assessments, utilities, operating and labor costs and
similar charges.

 

“Augmenting Lender”: as defined in Section 2.1(c).

 

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

  

 
3

--------------------------------------------------------------------------------

 

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock issued by a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing,
including, without limitation, the Convertible Notes.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) are rated A-1 by S&P and P-1
by Moody’s and (ii) have portfolio assets of at least $5,000,000,000.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

  

 
4

--------------------------------------------------------------------------------

 

 

“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans, participate in Letters of Credit and to acquire participations in
Swingline Loans in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1(a), or in the Assignment and Assumption or Augmenting Lender
Supplement pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original amount
of the Total Commitments is $200,000,000.

 

“Commitment Fee Rate”: 0.375% per annum.

 

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: (a) any entity, whether or not incorporated, that
is under common control with a Group Member within the meaning of Section
4001(a)(14) of ERISA; (b) any corporation that is a member of a controlled group
of corporations within the meaning of Section 414(b) of the Code of which a
Group Member is a member; (c) any trade or business (whether or not
incorporated) that is a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which a Group Member
is a member; and (d) with respect to any Group Member, any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Group Member, any corporation described in clause (b) above or any
trade or business described in clause (c) above is a member.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B-1.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) tax
expense (excluding sales taxes and ad valorem taxes on real property), (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary or non-recurring non-cash expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business) and (f) any non-cash
Capital Stock based compensation expenses, and minus, (a) to the extent included
in the statement of such Consolidated Net Income for such period, the sum of (i)
interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (iii) income tax credits (to
the extent not netted from income tax expense) and (iv) any other non-cash
income and (b) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.

 

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations and Attributable Debt)
of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

  

 
5

--------------------------------------------------------------------------------

 

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Borrower
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary, and (d) the net income of any Person or
business or attributable to any property or asset sold, transferred, abandoned
or otherwise Disposed of or closed by the Borrower or any Subsidiary during such
period calculated on a pro forma basis as if such Disposition or closure had
occurred on the first date of such period; and provided further that there shall
be included the net income of any Person or business or attributable to any
property or asset acquired by the Borrower or any Subsidiary during such period,
which shall be calculated on pro forma basis as if such acquisition had occurred
on the first date of such period.

 

“Consolidated Tangible Net Assets”: the total assets of the Borrower and its
Subsidiaries as of the most recent fiscal quarter end for which a consolidated
balance sheet of the Borrower and its Subsidiaries is publicly available, minus
all current liabilities (excluding the current portion of any long-term debt) of
the Borrower and its Subsidiaries reflected on such balance sheet and minus
total goodwill and other intangible assets of the Borrower and its Subsidiaries
reflected on such balance sheet, all calculated on a consolidated basis in
accordance with GAAP.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP; provided, that for purposes of
calculating the Consolidated Leverage Ratio and the Senior Secured Leverage
Ratio, L/C Obligations shall be included in the calculation of Consolidated
Total Debt; it being expressly agreed and acknowledged, for the avoidance of
doubt, that for purposes of the Applicable Pricing Grid, L/C Obligations shall
not be included in the calculation of Consolidated Total Debt.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Convertible Notes”: the Borrower’s 4.00% Convertible Senior Notes due 2017
issued pursuant to the Indenture described in clause (a) of the definition
thereof.

 

“Convertible Notes Maturity Date”: the date of maturity of the Convertible Notes
pursuant to the Indenture.

 

“Convertible Notes Redemption Amount”: the amount in Dollars required to
repurchase, redeem, convert and/or refinance all of the outstanding Convertible
Notes on the Convertible Notes Maturity Date.

  

 
6

--------------------------------------------------------------------------------

 

 

“Convertible Notes Revolver Borrowing”: any borrowing of Loans by the Borrower
hereunder the proceeds of which are used to (a) repurchase, redeem, convert
and/or refinance the Convertible Notes or (b) make a Requisite Escrow Deposit.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent, the Issuing Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement unless
such verbal notice or writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that (i) it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans and (ii) it is financially capable of doing
so, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good-faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has consented to, approved of or acquiesced in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment; provided that (i) if a Lender would be a
“Defaulting Lender” (A) solely by reason of events relating to a parent company
of such Lender or solely because a Governmental Authority has been appointed as
receiver, conservator, trustee or custodian for such Lender, in each case as
described in clause (e) above, or (B) solely by reason of the ownership or
control by a Governmental Authority of a parent company of such Lender, the
Administrative Agent may in the case of sub-clause (A) above and shall in the
case of sub-clause (B) above, in its reasonable discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder and (ii) the Administrative Agent may, by notice to the
Borrower and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent determines, in its reasonable
discretion, that the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply.

 

“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Indebtedness or redeemable for
any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the earlier of (a) the
Termination Date and (b) the date on which there are no Loans (including
Swingline Loans), L/C Exposure or other obligations hereunder outstanding and
the Total Commitments are terminated.

  

 
7

--------------------------------------------------------------------------------

 

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agent”: as defined in the preamble hereto.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Permitted Acquisition”: any Permitted Acquisition pursuant to which
(a) any acquired or newly formed Subsidiary is a Domestic Subsidiary or (b) the
assets that are the subject of such Permitted Acquisition are acquired by a
Domestic Subsidiary and are located in the United States. If the acquired or
newly formed Subsidiaries in a Permitted Acquisition are in part Domestic
Subsidiaries and in part Foreign Subsidiaries or the assets acquired in a
Permitted Acquisition are in part located in the United States and in part
outside of the United States, such Permitted Acquisition shall be treated for
all purposes of this Agreement as a Domestic Permitted Acquisition to the extent
of the domestic component (as determined by the Borrower in good faith) and as
Foreign Permitted Acquisition to the extent of the foreign component (as
determined by the Borrower in good faith).

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECP”: an “eligible contract participant” as defined in Section 1(a)(18) of the
Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of public health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) the failure of any Group Member or
Commonly Controlled Entity to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA; (d) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (e) the failure by any Group Member
or any of its Commonly Controlled Entities to make any required contribution to
a Multiemployer Plan pursuant to Sections 431 or 432 of the Code; (f) the
incurrence by any Group Member or any Commonly Controlled Entity of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or pursuant to Section 430(k) of the Code or pursuant to Section 303(k) or
4068 of ERISA with respect to any Pension Plan; (g) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (h) the receipt by any
Group Member or any Commonly Controlled Entity from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (i) the incurrence by any Group Member or any Commonly Controlled
Entity of any liability with respect to the withdrawal or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Pension Plan or
Multiemployer Plan; (j) the receipt by any Group Member or any Commonly
Controlled Entity of any notice, or the receipt by any Multiemployer Plan from a
Group Member or any Commonly Controlled Entity of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, in “endangered” or
“critical” status (within the meaning of Sections 431 or 432 of the Code or
Sections 304 and 305 of ERISA) or terminated, (within the meaning of Section
4041A of ERISA) or that it intends to terminate or has terminated under Section
4041A or 4042 of ERISA; (k) the withdrawal by any Group Member or any of their
respective Commonly Controlled Entities from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any Group Member or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; or (l) the imposition of liability on any Group
Member or any of their respective Commonly Controlled Entities pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA.

  

 
8

--------------------------------------------------------------------------------

 

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal, emergency or supplemental reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Eurocurrency
Reserve Requirements shall be adjusted automatically on and as of the effective
date of any change in any reserve.

 

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Base Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

  

 
9

--------------------------------------------------------------------------------

 

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock issued by such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

 

“Excluded Swap Obligation”: with respect to any Loan Party, any Specified Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Specified Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Existing Letters of Credit”: the letters of credit outstanding as of the
Closing Date which are listed on Schedule 1.1(d).

 

“Existing Mortgage”: that certain Deed of Trust, Security Agreement and
Assignment of Rents and Leases dated April 30, 2014 made by Newpark Drilling
Fluids LLC, as Grantor, to Bruce Caldwell, as Trustee, for the use and benefit
of JPMorgan Chase Bank, N.A., as Administrative Agent, Beneficiary upon certain
real property located in Harris County, Texas.

 

“Existing Mortgaged Property”: as defined in Section 5.1(k)(i).

 

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding and (b) such Lender’s Swingline Exposure and its Applicable
Percentage of the L/C Obligations then outstanding.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the JPMCB from three federal funds brokers of recognized standing
selected by it; provided, that, if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

  

 
10

--------------------------------------------------------------------------------

 

 

“Fee Letter”: that certain letter agreement among the Borrower, J.P. Morgan
Securities LLC and the Administrative Agent, dated as of January 29, 2015.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

 

“Financial Letter of Credit”: any standby Letter of Credit that is not a
Performance Letter of Credit.

 

“First Amended and Restated Credit Agreement”: as defined in the recitals
hereof.

 

“Flood Insurance Regulations”: (a) the National Flood Insurance Act of 1968, (b)
the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004, and (e) the
Biggert-Waters Flood Reform Act of 2012, as such statutes may be amended or
re-codified from time to time, any substitution therefor and any regulations
promulgated thereunder.

 

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any
Commonly Controlled Entity.

 

“Foreign Currency”: Euros, Pounds Sterling, Canadian Dollars, Australian
Dollars, New Zealand Dollars, New Romanian Leus, Hungarian Forint, Mexican
Pesos, Hong Kong Dollar and any other legal currency agreed to by the relevant
Issuing Lender.

 

“Foreign Permitted Acquisition”: any Permitted Acquisition that is not a
Domestic Permitted Acquisition. If the acquired or newly formed Subsidiaries in
a Permitted Acquisition are in part Domestic Subsidiaries and in part Foreign
Subsidiaries or the assets acquired in a Permitted Acquisition are in part
located in the United States and in part outside of the United States, such
Permitted Acquisition shall be treated for all purposes of this Agreement as
Domestic Permitted Acquisition to the extent of the domestic component (as
determined by the Borrower in good faith) and as Foreign Permitted Acquisition
to the extent of the foreign component (as determined by the Borrower in good
faith).

 

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group member or any Commonly Controlled
Entity.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Majority Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

  

 
11

--------------------------------------------------------------------------------

 

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Third Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or any guarantees by the
Borrower or any Group Member guaranteeing the obligations of any other Group
Member to perform or deliver work or services in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

 

“Increasing Lender”: as defined in Section 2.1(c).

  

 
12

--------------------------------------------------------------------------------

 

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
Attributable Debt of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) the
liquidation value of all mandatorily redeemable preferred Capital Stock issued
by such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Indenture”: (a) that certain Indenture dated as of October 4, 2010, among the
Borrower, as issuer, certain Subsidiaries as guarantors and Wells Fargo Bank,
National Association, a national banking association, as trustee, as
supplemented by the First Supplemental Indenture dated as of October 4, 2010 to
Indenture dated as of October 4, 2010, and (b) any indenture, note purchase
agreement or other agreement pursuant to which Indebtedness under Section 7.2(g)
or any Permitted Refinancing Debt is issued, in each case, as hereafter amended
or supplemented pursuant to Section 7.15.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Coverage Ratio”: as at the last day of any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Eurodollar Loan or Swingline Loans, the date of any repayment or
prepayment made in respect thereof.

  

 
13

--------------------------------------------------------------------------------

 

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)     the Borrower may not select an Interest Period that would extend beyond
the Termination Date; and

 

(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Interim Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B-2.

 

“Interpolated Rate”: at any time of determination, for any Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“Investments”: as defined in Section 7.7.

 

“Issuing Lender”: any Lender in its capacity as issuer of any Letter of Credit.
In the event that there is more than one Issuing Lender at any time, references
herein and in the other Loan Documents to the Issuing Lender shall be deemed to
refer to the Issuing Lender in respect of the applicable Letter of Credit or to
all Issuing Lenders, as the context requires.

 

“JPMCB”: JPMorgan Chase Bank, N.A.

 

“L/C Commitment”: $75,000,000.

 

“L/C Exposure”: at any time, a Lender’s Applicable Percentage of the total L/C
Obligations at such time.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

  

 
14

--------------------------------------------------------------------------------

 

 

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and the Issuing Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loans”: the Revolving Loans and/or Swingline Loans, as the context requires.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: the Borrower and the Subsidiary Guarantors identified in clauses
(i) through (iv) of the definition thereof and each Group Member that becomes a
party to a Loan Document after the Closing Date.

 

“Majority Lenders”: the holders of more than 50% of the aggregate unpaid
principal amount of the Total Extensions of Credit outstanding, or prior to any
termination of the Commitments, the holders of more than 50% of the Total
Commitments.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its direct and indirect Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.

 

“Material Domestic Subsidiary”: any Subsidiary of the Borrower (a) (i) that, as
of the most recent fiscal quarter end of the Borrower for the period of four
consecutive fiscal quarters then ended, contributes greater than three percent
(3%) of the Borrower’s Consolidated EBITDA for such period or (ii) the
consolidated total assets of which as of the end of such fiscal quarter were
greater than three percent (3%) of the Borrower’s consolidated total assets as
of such date; provided that, if at any time the aggregate amount of the
Consolidated EBITDA contributed by, or consolidated total assets of, all
Domestic Subsidiaries that are not Material Domestic Subsidiaries exceeds,
respectively, five percent (5%) of the Borrower’s Consolidated EBITDA for any
such period or five percent (5%) of the Borrower’s consolidated total assets as
of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries”
to eliminate such excess, and such designated Domestic Subsidiaries shall for
all purposes of this Agreement constitute Material Domestic Subsidiaries or (b)
incurs, or guarantees, any Indebtedness for borrowed money in either case the
outstanding principal amount of which is in excess of $5,000,000; provided that
in the case of clause (a), a Domestic Subsidiary with a net book value of less
than $5,000,000 calculated as of the end of the most recent fiscal quarter or
whose revenues for the immediately preceding twelve month period, calculated as
of the end of the most recent fiscal quarter, were less than $5,000,000 shall
not be or become a Material Domestic Subsidiary.

  

 
15

--------------------------------------------------------------------------------

 

 

“Material Real Property”: (a) any real property that is fee owned by a Group
Member having a net book value (together with improvements thereon) in excess of
$5,000,000 and (b) in the reasonable discretion of the Administrative Agent (in
consultation with the Borrower), any real property that is fee owned by a Group
Member that is located adjacent to or contiguous with or that otherwise
constitutes part of a site or facility with, any real property described in
clause (a) above.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”: March 6, 2020 (the “Scheduled Maturity Date”); provided that if
as of the Springing Maturity Date the Borrower has not (a) made the Requisite
Escrow Deposit or (b) repurchased, redeemed, converted and/or refinanced the
full amount of the Convertible Notes, “Maturity Date” shall mean the Springing
Maturity Date.

 

“Mortgage Amendments”: as defined in Section 5.1(k)(i).

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1(c), as to
which the Administrative Agent for the benefit of the Lenders has been granted a
Lien pursuant to the Mortgages, and any other real property with respect to
which a mortgage or deed of trust has been delivered pursuant to Section 6.9(b).

 

“Mortgages”: any mortgages or deeds of trust, including the Existing Mortgage,
made or amended pursuant to Section 5.1(k) or Section 6.9(b), as applicable.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Non-Excluded Taxes”: as defined in Section 2.14(a).

 

“Non-U.S. Lender”: any Lender that is not a U.S. Person.

 

“Notes”: the collective reference to any promissory note evidencing Loans in the
form of the Revolving Note or Swingline Note attached hereto as Exhibits J and
K, respectively.

 

“Obligations”: the unpaid principal of and interest on the Loans (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of
Specified Swap Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Specified Cash Management Services Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided that the definition of
“Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

  

 
16

--------------------------------------------------------------------------------

 

 

“Original Credit Agreement”: as defined in the recitals hereof.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(c).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to Section
4002 of ERISA (or any successor).

 

“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which any Group Member or any Commonly Controlled Entity
is (or, if such Plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in section 3(5) of ERISA.

 

“Performance Letter of Credit”: any standby Letter of Credit, or similar
arrangement, however named or described, which represents an irrevocable
obligation to the beneficiary on the part of the issuer to make payment on
account of any default by the account party in the performance of a non
financial or commercial obligation.

 

“Permitted Acquisitions”: Acquisitions that satisfy the following requirements:
(a) (i) the acquired company or assets are in the same or similar line of
business as the Borrower or its Subsidiaries; (ii) (A) the Borrower or a
Guarantor (or a Subsidiary that becomes a Guarantor contemporaneously with such
Acquisition) is the surviving entity holding the acquired Capital Stock issued
by the Acquisition target or (B) a Subsidiary that is not a Guarantor is the
surviving entity holding one hundred percent (100%) of the Capital Stock issued
by the Acquisition target; (iii) no Event of Default or Default shall exist
before or after such Acquisition; (iv) such Acquisition shall be completed in
accordance with material applicable laws; (v) the Administrative Agent shall be
provided with reasonably satisfactory opinions with regard to such Acquisition
if and as it may reasonably request; (vi) the terms of Section 6.9 are
satisfied; (vii) the board of directors or similar governing body of the
acquired company approves the Acquisition; and (viii) after giving effect to the
Acquisition, on a pro forma basis, the Borrower is in compliance with Section
7.1 as of the last day of the fiscal quarter immediately preceding such
Acquisition for which financial statements are publicly available; and (b) if
such Acquisition is a Foreign Permitted Acquisition, the cumulative aggregate
consideration (defined as total net cash to be paid, plus Indebtedness to be
assumed in connection with such Acquisition), together with the aggregate amount
of Investments under Section 7.7(h) (without duplication) does not exceed the
limits set forth in said Section 7.7(h).

 

“Permitted Refinancing Debt”: Indebtedness (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to
refinance, all of any other Indebtedness (the “Refinanced Debt”); provided that
(a) such new Debt is in an aggregate principal amount not in excess of the sum
of (i) the aggregate principal amount then outstanding of the Refinanced Debt
(or, if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any fees and expenses, including premiums, related to such exchange or
refinancing; (b) such new Debt has a stated maturity no earlier than the stated
maturity of the Refinanced Debt and an average life no shorter than the average
life of the Refinanced Debt; (c) such new Debt does not have a stated interest
rate in excess of the stated interest rate of the Refinanced Debt; (d) such new
Debt does not contain any covenants which are more onerous to the Borrower and
its Subsidiaries than those imposed by the Refinanced Debt, (e) such new Debt
(and any guarantees thereof by the Borrower or any Subsidiary Guarantor) is
subordinated in right of payment to the Obligations to at least the same extent
as the Refinanced Debt and such new Debt does not does not have a maturity date
prior to the date that is ninety-one (91) days after the Termination Date.

  

 
17

--------------------------------------------------------------------------------

 

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

 

“Properties”: as defined in Section 4.17(a).

 

“Redemption”: with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness. “Redeem” has the correlative meaning thereto.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties”: with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is in fact
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

  

 
18

--------------------------------------------------------------------------------

 

 

“Requisite Escrow Deposit”: a deposit made by the Borrower of cash or cash
equivalents into a segregated account (the “Escrow Account”) maintained by the
Administrative Agent or an escrow agent reasonably acceptable to the
Administrative Agent in a minimum amount equal to the Convertible Notes
Redemption Amount, which deposit shall be subject to a limitation on withdrawals
by the Borrower to up to 20 withdrawals solely to repurchase, redeem, convert
and/or refinance the Convertible Notes, including both principal and interest
and all other amounts, if any, due thereunder. For the avoidance of doubt, the
Requisite Escrow Deposit may be made by Borrower with any funds on hand or in
banks or otherwise available to Borrower, except that the Requisite Escrow
Deposit may be funded with the proceeds of Indebtedness incurred by Borrower or
its Subsidiaries only as follows: (x) the net proceeds of any unsecured
Indebtedness having a maturity date at least ninety-one (91) days after the
Scheduled Maturity Date and (y) up to $100,000,000 of proceeds of Convertible
Notes Revolver Borrowings, each as deposited by the Borrower into the Escrow
Account.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer, treasurer or controller of the Borrower.

 

“Restricted Payment”: as defined in Section 7.6.

 

“Reuters Exchange Rate”: for any relevant date of determination and for any
relevant Foreign Currency, the Dollar average exchange rate in the interbank
market expressed as the amount of such Foreign Currency per one Dollar for
settlement on the same day at 2:00 p.m. (New York, New York time), published on
Reuters Page PEBCR05, rounded to the fourth decimal point (or, if not available
at such page, then at any other replacement page of the Reuters Service
displaying such rate or on the relevant pages of Bloomberg Financial Markets).

 

“Revolving Exposure”: at any time, the aggregate principal amount of all
Revolving Loans outstanding at such time. The Revolving Exposure of any Lender
at any time shall be its Applicable Percentage of the total Revolving Exposure
at such time.

 

“Revolving Loans”: the loans made under Section 2.1(a).

 

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Member State or Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Member
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

  

 
19

--------------------------------------------------------------------------------

 

 

“Second Amended and Restated Credit Agreement”: as defined in the recitals
hereof.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Scheduled Maturity Date”: as defined in the definition of “Maturity Date”.

 

“Senior Notes”: the Convertible Notes and any Indebtedness issued by the
Borrower under Section 7.2(g).

 

“Senior Secured Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt less all Indebtedness of the Borrower and its
Subsidiaries outstanding on such date which is neither (i) contractually
subordinated in a right of payment to the Obligations nor (ii) secured by any
Lien to (b) Consolidated EBITDA for such period.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Cash Management Services Agreement”: any agreement to provide
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management services entered into
by the Borrower or any Subsidiary and any Person that is a Lender or an
affiliate of a Lender at the time such Cash Management Services Agreement is
entered into.

 

“Specified L/C Commitment”: as to any Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Specified L/C
Commitment” opposite such Issuing Lender’s name on Schedule 1.1(b), or in the
Assignment and Assumption or Augmenting Lender Supplement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates entered into by the Borrower or any Subsidiary and any
Person that is a Lender or an affiliate of a Lender at the time such Swap
Agreement is entered into.

 

“Specified Swap Obligation”: any obligation to pay or perform under any
Specified Swap Agreement.

  

 
20

--------------------------------------------------------------------------------

 

 

“Springing Maturity Date”: the date that is ninety-one (91) days prior to the
Convertible Notes Maturity Date.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity the shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Subsidiary Guarantor”: (i) Newpark Drilling Fluids LLC, a Texas limited
liability company, (ii) Excalibar Minerals LLC, a Texas limited liability
company, (iii) Newpark Mats & Integrated Services LLC, a Texas limited liability
company, (iv) Newpark Drilling Fluids International LLC, a Texas limited
liability company, and (v) each other Material Domestic Subsidiary of the
Borrower, if any, which guarantees the Obligations pursuant to Section 6.9(c).

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swingline Commitment”: as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule 1.01(a) hereof or (b) if such lender has entered into
an Assignment and Assumption, the amount set forth for such lender as its
Swingline commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.06(b)(iv).

 

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

“Swingline Lender”: JPMCB and any other Lender approved by the Administrative
Agent and the Borrower that has agreed to act as a “Swingline Lender” hereunder,
each in its capacity as lender of Swingline Loans.

 

“Swingline Loans”: the loans made under Section 2.1(b).

 

“Syndication Agent”: as defined in the preamble hereto.

 

"Taxes": all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

  

 
21

--------------------------------------------------------------------------------

 

 

“Termination Date”: the earlier of (i) the Maturity Date and (ii) the date the
Total Commitments are terminated under Section 2.4, Section 5.1 or Article VIII.

 

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“U.S. Person”: a "United States person" within the meaning of Section
7701(a)(30) of the Code.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in Sections 4203 and 4205, respectively, of ERISA.

 

Section 1.2     Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).

 

(c)     The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and references to a
Section, Schedule or Exhibit references are to a Section, Schedule or Exhibit to
this Agreement unless otherwise specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

  

 
22

--------------------------------------------------------------------------------

 

 

ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS

 

Section 2.1     Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to (i) make Revolving Loans to the Borrower, (ii)
participate in Letters of Credit and (iii) participate in Swingline Loans and
the Swingline Lender agrees to make Swingline Loans to the Borrower. The
Borrower shall repay all outstanding Loans on the Termination Date.

 

(a)     Revolving Loans. Each Lender severally agrees to make Revolving Loans in
Dollars to the Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s L/C Exposure and such Lender’s Swingline Exposure then outstanding,
does not exceed the amount of such Lender’s Commitment. During the Commitment
Period the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7.

 

(b)     Swingline Loans. Subject to the terms and conditions set forth herein,
each Swingline Lender severally shall make Swingline Loans under this Section to
the Borrower from time to time, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (ii) such Swingline Lender’s Revolving
Exposure exceeding its Commitment, (iii) the Swingline Exposure exceeding
$15,000,000 or (iv) the sum of the Total Extensions of Credit exceeding the
total Commitments; provided that a Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the conditions herein, any such Swingline Loan
repaid prior to the Termination Date may be reborrowed pursuant to the terms of
this Agreement.

 

(c)     Incremental Revolving Facility. The Borrower may from time to time elect
to increase the Commitments in a minimum amount of $25,000,000 (or such lesser
amount as the difference between $125,000,000 and the amount of any previous
increase of the Commitments hereunder) so long as, after giving effect thereto,
the Total Commitments do not exceed $325,000,000. The Borrower may arrange for
any such increase to be provided by one or more Lenders (each Lender so agreeing
to an increase in its Commitment, an “Increasing Lender”), or by one or more
banks, financial institutions or other entities not previously a Lender (each
such bank, financial institution or other entity, an “Augmenting Lender”), to
become a party hereto and provide a Commitment; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and shall be
reasonably acceptable to the Administrative Agent and each Issuing Lender, (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit H hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit I hereto and (iii) no
Lender shall have any obligation to participate in any such increase of the
Commitments. Increases and new Commitments created pursuant to this clause shall
become effective on the date agreed by the Borrower, the Administrative Agent
and the relevant Increasing Lenders and/or Augmenting Lenders, as the case may
be, and the Administrative Agent shall notify each affected Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender), shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 5.2 shall be satisfied or waived
by the Majority Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Closing Date under Section 5.1(g) as to
the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase and, if requested, a legal opinion of counsel to
the Borrower and (iii) if Indebtedness is proposed to be incurred under the
Commitments on the proposed date of the effectiveness of such increase, after
giving effect to any Indebtedness incurred under the increased Commitments, on a
pro forma basis, the Borrower is in compliance with Section 7.1 as of the last
day of the immediately preceding fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1. On the effective date of any
increase in the Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other relevant Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Revolving Loans, (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower in accordance with the requirements of Section
2.2), (iii) the risk participations in outstanding Letters of Credit and
Swingline Loans shall be automatically adjusted such that each Lender shall have
a risk participation in each outstanding Letter of Credit and Swingline Loan
equal to its Applicable Percentage and (iv) the Borrower shall pay all
outstanding accrued interest and fees through the effective date. The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence in
respect of each Eurodollar Loan shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the deemed payment occurs
other than on the last day of the related Interest Periods.

  

 
23

--------------------------------------------------------------------------------

 

 

Section 2.2     Procedure for Loan Borrowing.

 

(a)     Revolving Loans. The Borrower may borrow Revolving Loans under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice, which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, (i) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans or (ii) on the day of the requested Borrowing Date, in the
case of ABR Loans (provided that any such notice of a borrowing of ABR Loans to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (1) the
amount and Type of Revolving Loans to be borrowed, (2) the requested Borrowing
Date, (3) in the case of Eurodollar Loans, the respective amounts of each such
Type of Revolving Loan and the respective lengths of the initial Interest Period
therefor and (4) the use of proceeds of such Revolving Loan (including whether
such borrowing is a Convertible Notes Revolver Borrowing). Unless otherwise
specifically requested in the respective borrowing notice, any Revolving Loans
made on the Closing Date shall initially be ABR Loans. Each borrowing under the
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

  

 
24

--------------------------------------------------------------------------------

 

 

(b)     Swingline Loans. (i) The Borrower may borrow Swingline Loans under the
Commitments during the Commitment Period on any Business Day, provided, that the
Administrative Agent shall receive written or telegraphic notice from the
Borrower on or before 2:00 p.m. New York City time on the day of the proposed
Swingline Loan and the amount of such borrowing (which shall be in a minimum
amount of $1,000,000 and an integral multiple of $1,000,000). Each such notice
shall be irrevocable and shall specify the requested borrowing date (which shall
be a Business Day), the amount of the requested Swingline Loan and the use of
proceeds of such Swingline Loan (including if such borrowing is a Convertible
Notes Revolver Borrowing). The Administrative Agent will promptly advise the
Swingline Lenders of any such notice received from the Borrower. Each Swingline
Lender shall make its ratable portion of the requested Swingline Loan (such
ratable portion to be calculated based upon such Swingline Lender’s Swingline
Commitment to the total Swingline Commitments of all of the Swingline Lenders)
available to the Borrower by means of a credit to an account of the Borrower
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of any draft paid under any
Letter of Credit as provided in Section 3.05, by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(ii) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

 

(iii) Any Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day, by no
later than 5:00 p.m. New York City time on such Business Day and if received
after 12:00 noon, New York City time, on a Business Day, by no later than 10:00
a.m. New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lenders, such
Lender's Applicable Percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(a) with respect to Loans made by such Lender (and
Section 2.02(a) shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lenders the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline
Lenders. Any amounts received by a Swingline Lender from the Borrower (or other
party on behalf of the Borrower) in respect of a Swingline Loan after receipt by
such Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to such Swingline Lenders, as their interests may appear; provided that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

  

 
25

--------------------------------------------------------------------------------

 

 

(iv) As to each Swingline Loan, on the earlier of (i) the Termination Date and
(ii) the first date after such Swingline Loan is made that is the 15th day
thereafter or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made, the Borrower shall repay to the Swingline
Lender the then unpaid principal amount of such Swingline Loan; provided that on
each date that a Revolving Loan is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.

 

(c)     Notices under this Section 2.2 shall be made by a Responsible Officer on
behalf of the Borrower.

 

Section 2.3     Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the date hereof to the last day of the Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof. For purposes of calculating the
commitment fee, Swingline Loans will not be considered a use of the Available
Commitment.

 

(b)     The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter and to perform any other
obligations contained therein.

 

Section 2.4     Termination or Reduction of Commitments. (a)      The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Loans made on the effective date thereof,
the Total Extensions of Credit would exceed the Total Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Commitments then in effect.

 

(b)     Notices under this Section 2.4 shall be made by a Responsible Officer on
behalf of the Borrower.

 

Section 2.5     Optional Prepayments. (a) Revolving Loans. The Borrower may at
any time and from time to time prepay the Revolving Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, (i) in the
case of Eurodollar Loans, three Business Days prior thereto and (ii) in the case
of ABR Loans one Business Day prior thereto, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Loans that are ABR Loans) accrued interest to such date on the amount
prepaid.   

 

(b)     Swingline Loans. Optional prepayments of Swingline Loans shall be
permitted on the same day as written notice is received by the Administrative
Agent and the Swingline Lender.

  

 
26

--------------------------------------------------------------------------------

 

 

Section 2.6     Mandatory Prepayments. The Loans shall be prepaid, and the
Letters of Credit shall be cash collateralized or replaced, to the extent such
extensions of credit exceed the amount of Total Extensions of Credit; provided
however, that Liens on cash collateral to secure Letters of Credit in accordance
with the foregoing provisions of this Section 2.6 shall not be used to determine
Borrower’s compliance with the $30,000,000 limitation set forth in Section
7.3(k).

 

Section 2.7     Revolving Loan Conversion and Continuation Options. (a) The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Lenders have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)     Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has, or the Majority
Lenders have, determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, each such Loan shall be
automatically converted to an ABR Loan on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(c)     Notices under this Section 2.7 shall be made by a Responsible Officer on
behalf of the Borrower.

 

Section 2.8     Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

Section 2.9     Interest Rates and Payment Dates. (a)   Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

 

(b)     Each ABR Loan and each Swingline Loan shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin.

  

 
27

--------------------------------------------------------------------------------

 

 

(c)     (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans plus 2%, and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non payment
until such amount is paid in full (as well after as before judgment).

 

(d)     Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

(e)     In the event that any financial statement delivered pursuant to Section
6.1 or any Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher or lower Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Borrower shall immediately (i) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected Compliance
Certificate and (iii) immediately pay to the Administrative Agent for the
benefit of the Lenders the net accrued additional interest and other fees, if
any, owing as a result of such modifications to the Applicable Margin for such
Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.

 

Section 2.10     Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360 day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual number of days elapsed. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).

 

Section 2.11     Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:

 

(a)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

  

 
28

--------------------------------------------------------------------------------

 

 

(b)     the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

 

Section 2.12     Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Applicable Percentages, as the case
may be, of the relevant Lenders, provided that payments with respect to
Swingline Loans shall be for the account of the Swingline Lender unless a Lender
has funded its participation in such Swingline Loan, in which case such payments
shall be for the account of the funding Lender.

 

(b)     Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

 

(c)     All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff, deduction or counterclaim and shall be made prior to
12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 10.5 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(d)     Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

  

 
29

--------------------------------------------------------------------------------

 

 

(e)     Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of such prepayment. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

Section 2.13     Requirements of Law. (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

 

(i)     shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.14 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, liquidity or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(iii)     shall impose on such Lender any other condition, cost or expense;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit or Swingline Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled
which notice shall include computations reflecting the amounts owed under this
Section 2.13(a).

 

(b)     If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity, as applicable) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor which request
shall include computations reflecting the amounts owed under this Section
2.13(b), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such corporation for such reduction.

  

 
30

--------------------------------------------------------------------------------

 

 

(c)     A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

For the purposes of this Section 2.13, the Dodd Frank Wall Street Reform and
Consumer Protection Act, Basel III and all rules, regulations, orders, requests,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign Governmental Authorities in
connection therewith are deemed to have been adopted and gone into effect after
the date of this Agreement.

 

Section 2.14     Taxes. (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

(b)     In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

  

 
31

--------------------------------------------------------------------------------

 

 

(c)     Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter, the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand thereof, for the full
amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes
and Other Taxes imposed or asserted on or attributed to amounts payable under
this Section 2.17) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)     any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable;

 

(1)      in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

  

 
32

--------------------------------------------------------------------------------

 

 

(2)     in the case of a Non-U.S. Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

(3)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN; or

 

(4)     to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)     any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

  

 
33

--------------------------------------------------------------------------------

 

 

(e)     A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f)     If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Non Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g)     The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 2.15     Indemnity. The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section and including the basis therefor and a
calculation of such amount, all in reasonable detail, submitted to the Borrower
by any Lender shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

  

 
34

--------------------------------------------------------------------------------

 

 

Section 2.16     Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).

 

Section 2.17     Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a), (b) becomes a Defaulting Lender (in such case, for so
long as such Lender is a Defaulting Lender) or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Majority Lenders (with the percentage in such definition, for this
purpose, being deemed to be 80% of the aggregate amount of the Commitments) has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.13 or 2.14(a), (iv) the replacement financial institution shall
purchase, at par, all Revolving Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.15 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent and each Issuing Lender,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.13 or
2.14(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

 

Section 2.18     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)     Commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3;

 

(b)     the Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver or other modification pursuant to Section 10.1), provided that any
waiver, amendment or modification that (x) reduces the amounts of any fees
payable hereunder or the amount of principal of or the rate at which interest is
payable on the Revolving Loans, (y) increases the Defaulting Lender’s Commitment
or (z) extends the dates fixed for payments of principal or interest on the
Loans shall require the approval or consent of such Defaulting Lender;

 

(c)     if any Swingline Exposure or L/C Obligations exist at the time a Lender
becomes a Defaulting Lender then:

  

 
35

--------------------------------------------------------------------------------

 

 

(i)     all or any part of such Defaulting Lender’s Swingline Exposure and L/C
Exposure shall be reallocated ratably among the non-Defaulting Lenders in
accordance with their respective Commitments and this obligation to reallocate
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to reallocation that any
non-Defaulting Lender may have or have had against an Issuing Lender, the
Borrower or any other Lender (including the Defaulting Lender); provided that
such L/C Exposure shall be reallocated among the non-Defaulting Lenders only to
the extent that (x) the sum of all non-Defaulting Lenders’ Loans and all
non-Defaulting Lenders’ L/C Exposure plus such Defaulting Lender’s L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments, (y) the
sum of each non-Defaulting Lender’s Loans and such non-Defaulting Lender’s L/C
Exposure plus its reallocated share of such Defaulting Lender’s L/C Exposure
does not exceed such non-Defaulting Lender’s Commitment and (z) the conditions
set forth in Section 5.2 are satisfied at such time;

 

(ii)     if in accordance with the immediately foregoing clause (i) of this
Section 2.18(c), the reallocation described therein cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, provide cash collateral to the
Administrative Agent in an amount equal to 100% of such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) for so long as such L/C Exposure is outstanding;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.18(c), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)     if the L/C Exposure of the non-Defaulting Lenders are reallocated
pursuant to Section 2.18(c)(i), then during the period of such reallocation the
fees payable to the Lenders pursuant to Section 3.3 and (b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)     to the extent that any Defaulting Lender’s L/C Exposure are neither cash
collateralized nor reallocated pursuant to Section 2.13(c), then, without
prejudice to any rights or remedies of an Issuing Lender or any Lender
hereunder, the portion of Letter of Credit fees payable under Section 3.3
corresponding to such Defaulting Lender’s L/C Exposure that are neither so cash
collateralized nor reallocated shall be payable to an Issuing Lender until such
L/C Exposure are cash collateralized and/or reallocated;

 

(d)     If any Swingline Exposure exists at the time a Lender becomes a
Defaulting Lender then:

 

(i)     all or any part of such Defaulting Lender’s Swingline Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Exposures (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s L/C Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall within one (1) Business Day
following notice by the Administrative Agent prepay such Defaulting Lender’s
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above); or

  

 
36

--------------------------------------------------------------------------------

 

 

(iii)     if the Swingline Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.18(d), then the fees payable to the Lenders pursuant
to Section 2.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment);

 

(e)     so long as any Lender is a Defaulting Lender, no Swingline Lenders shall
be required to fund any Swingline Loan and an Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral that will be provided by the
Borrower, and participating interests in any such newly issued or increased
Swingline Loan or Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.18(c)(i) (and Defaulting Lenders
shall not participate therein); and

 

(f)     any amount due and payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender) shall, to the extent
permitted by applicable law, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; (ii) second, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Lender hereunder, (iii) third, to the funding of any Loan
or the funding or cash collateralization of any participating interest in any
Letter of Credit or Swingline Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, (iv)
fourth, if so determined by the Administrative Agent and the Borrower, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of a Defaulting Lender’s L/C Exposure and
(y) made at a time when the conditions set forth in Section 5.2 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursements obligations owed to, any
Defaulting Lender. In the event that the Administrative Agent, the Borrower,
each Swingline Lender and the Issuing Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be
Defaulting Lender, then the Swingline Exposure and L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders (other than Swingline Loans) as necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.

 

It is expressly agreed and acknowledged that the provisions of this Section 2.18
and their application are not intended to, and shall not, prejudice in any way
the rights and remedies of any Loan Party against a Defaulting Lender.

 

Section 2.19     General. When used in this Article II, the term “certificate”
shall mean a certificate that includes (to the extent applicable), in reasonable
detail, (i) a description of the reason(s) substantiating the action being taken
by a Lender and (ii) a calculation of any amounts payable by the Borrower to
such Lender. It is also agreed that at any time that any Lender exercises its
rights pursuant to Sections 2.11, 2.13 or 2.14, it shall do so not only with
respect to the Borrower but in accordance with its policies or other
requirements applicable to borrowers similarly situated to the Borrower.

  

 
37

--------------------------------------------------------------------------------

 

 

ARTICLE III
LETTERS OF CREDIT

 

Section 3.1     Specified L/C Commitments. (a) Subject to the terms and
conditions hereof, the Issuing Lenders, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agree to issue letters of credit
(“Letters of Credit”) for the account of the Borrower or any Subsidiary on any
Business Day during the Commitment Period in such form as may be approved from
time to time by the Administrative Agent and such Issuing Lender; provided that
the Issuing Lenders shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment, (ii) the L/C Obligations of any Issuing Lender would exceed such
Issuing Lender’s Specified L/C Commitment, (iii) the Extension of Credit of any
Lender would exceed its Commitment or (iv) the aggregate amount of the Available
Commitments would be less than zero. Letters of Credit may be denominated in
Dollars or in any Foreign Currency, shall have a tenor acceptable to the
Administrative Agent and may provide for the renewal thereof; provided, however,
that any Letter of Credit with an expiration date later than five Business Days
prior to the Maturity Date shall be cash collateralized in a manner and an
amount acceptable to the relevant Issuing Lender in its sole discretion. To
determine compliance with the requirements of the foregoing sentence as to any
Issuing Lender’s Specified L/C Commitment and the Available Commitments, Letters
of Credit denominated in a currency other than Dollars shall be converted to
Dollars in accordance with the Reuters Exchange Rate on the date of issuance
thereof. Thereafter, the amount of any such Letters of Credit denominated in a
Foreign Currency shall be converted to Dollars as of the last day of each fiscal
quarter until the expiration of any such Letter of Credit. In the event that
fluctuations in the Reuters Exchange Rate applicable to the conversion from the
applicable Foreign Currency to Dollars result in any Issuing Lender’s Specified
L/C Commitment or the Available Commitments being exceeded as of the end of any
such fiscal quarter, Borrower agrees to provide cash collateral in the amount of
such excess for such period as such excess may exist.

 

(b)     An Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law. Notwithstanding anything herein to the contrary, the Issuing Lenders
shall have no obligation hereunder to issue, amend, renew or extend, and shall
not issue, amend, renew or extend any Letter of Credit the proceeds of which
would be made available to any Person (i) to fund any activity or business of or
with any Sanctioned Person, or in any country or territory that, at the time of
such funding, is the subject of any Sanctions or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.

 

(c)     The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit issued hereunder on the Closing Date for the account of
the Borrower.

 

Section 3.2     Procedure for Issuance of Letter of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit (or
amend, renew or extend an outstanding Letter of Credit) by delivering to the
Issuing Lender at its address for notices specified herein an Application
therefor (reasonably in advance of the requested date of such issuance,
amendment, renewal or extension, but in any event no less than three Business
Days), completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. If requested by the Issuing Bank, the Borrower also shall submit an
Application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, who shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

  

 
38

--------------------------------------------------------------------------------

 

 

Section 3.3     Fees and Other Charges. (a) The Borrower will pay a fee on the
face amount of all outstanding Financial Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurodollar Loans
and a fee on the face amount of all outstanding Performance Letters of Credit at
a per annum rate as set forth in the table below, such fees to be shared ratably
among the Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. For purposes of calculating such fees, the face amount
of Letters of Credit denominated in a Foreign Currency shall be converted to
Dollars in accordance with the Reuters Exchange Rate as in effect on the payment
due date of such fees.

 

Level

Consolidated Leverage Ratio

Performance L/C Fee

I

Less than 1.00x

1.25%

II

Greater than or equal to 1.00x but less than 1.50x

1.50%

III

Greater than or equal to 1.50x but less than 2.00x

1.75%

IV

Greater than or equal to 2.00x but less than 2.50x

2.00%

V

Greater than or equal to 2.50x

2.25%

 

(b)     In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

Section 3.4     L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit (or to amend an outstanding Letter of Credit
in order to increase the amount thereof), each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Applicable Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit and the amount available to be drawn
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Applicable Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed, provided that, if such reimbursement
obligation is in connection with a Letter of Credit issued in a Foreign
Currency, the amount of such reimbursement obligation shall be paid in Dollars,
such amount to be determined by converting such Foreign Currency draw to Dollars
using the Reuters Exchange Rate on the date on which the Letter of Credit was
issued. Each L/C Participant’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) any amendment, renewal or extension of
any Letter of Credit, the occurrence or continuance of a Default or an Event of
Default, the reduction or termination of the Commitments, or the failure to
satisfy any of the other conditions specified in Article V, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other L/C Participant or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

  

 
39

--------------------------------------------------------------------------------

 

 

(b)     If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three (3) Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

(c)     Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

Section 3.5     Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars (and in the case of a
Letter of Credit denominated in a Foreign Currency, such Foreign Currency) and
in immediately available funds. Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (x) until the Business Day next succeeding the date of the
relevant notice, Section 2.9(b) and (y) thereafter, Section 2.9(c).

 

Section 3.6     Obligations Absolute. The Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged in any
respect, or any statement therein being untrue or inaccurate in any respect, (c)
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (d) any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, or (e) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 3.6, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower's
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

  

 
40

--------------------------------------------------------------------------------

 

 

Section 3.7     Letter of Credit Payments. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make a disbursement under such Letter of Credit; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such disbursement.

 

Section 3.8     Applications. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of Application or other agreement submitted by the Borrower to, or entered into
by the Borrower with, any Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender, as of the Closing Date and as of any date that the representations and
warranties set forth below are made or deemed to be made, that:

 

Section 4.1     Financial Condition. The audited consolidated balance sheets of
the Borrower as at December 31, 2012, December 31, 2013 and December 31, 2014,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on and accompanied by an unqualified
report from Deloitte & Touche LLP, present fairly the consolidated financial
condition of the Borrower as at such dates and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (subject to normal year-end audit adjustments
and except as approved by the aforementioned firm of accountants and disclosed
therein). No Group Member has any material Guarantee Obligations, contingent
liabilities of material liabilities for taxes or any long term leases or unusual
forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2014 to and
including the date hereof, there has been no Disposition by any Group Member of
any material part of its business or property that has not been disclosed by
Borrower to the Administrative Agent.

  

 
41

--------------------------------------------------------------------------------

 

 

Section 4.2     No Change. Since December 31, 2014, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.3     Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent failure to so qualify or be in good standing could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

Section 4.4     Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Section 4.5     No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.6     Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

  

 
42

--------------------------------------------------------------------------------

 

 

Section 4.7     No Default. No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

Section 4.8     Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except (i) as set forth in the title
policies and/or endorsements delivered in connection with the Original Credit
Agreement or the First Amended and Restated Credit Agreement and (ii) as
permitted by Section 7.3.

 

Section 4.9     Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim. The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.

 

Section 4.10     Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); to the Borrower’s knowledge, no tax Lien has been filed and no claim is
being asserted, with respect to any such tax, fee or other charge.

 

Section 4.11     Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U) in violation of Regulation U. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1, as applicable,
referred to in Regulation U.

 

Section 4.12     Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

Section 4.13     ERISA. (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each
Group Member and each Commonly Controlled Entity is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; (ii) no ERISA
Event has occurred or is reasonably expected to occur; and (iii) all amounts
required by applicable law with respect to, or by the terms of, any retiree
welfare benefit arrangement maintained by any Group Member or any Commonly
Controlled Entity or to which any Group Member or any Commonly Controlled Entity
has an obligation to contribute have been accrued in accordance with ASC Topic
715-60. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of ASC Topic 715-30)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of such Pension Plan allocable to such accrued benefits.

  

 
43

--------------------------------------------------------------------------------

 

 

(b)     Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
required to be funded (based on those assumptions used to fund such Foreign
Plan) with respect to all current and former participants do not exceed by more
than a material amount the fair market value of the assets of such Foreign Plan
allocable to such accrued benefits, and all amounts required by applicable law
to provide benefits with respect to all current and former participants under
each Foreign Plan not required to be funded (based on applicable assumptions)
have been accrued in accordance with applicable law and are reflected on the
most recent financial statements of the applicable Loan Party or any Commonly
Controlled Entity; (iii) each Foreign Plan that is required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities; and (iv) each such Foreign Benefit Arrangement and
Foreign Plan is in compliance (A) with all material provisions of applicable law
and all material applicable regulations and published interpretations thereunder
with respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with
the terms of such plan or arrangement.

 

Section 4.14     Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

Section 4.15     Subsidiaries. Except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and the percentage of each class of Capital Stock issued by such
Subsidiary and owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to the Capital Stock issued by any Subsidiary
(other than directors’ qualifying shares and any agreements pursuant to which a
partner or shareholder or holder of other equity interest issued by a Subsidiary
proposes to sell, convey or otherwise transfer its interest in such Subsidiary
to a Group Member).

 

Section 4.16     Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used to finance the working capital needs and general corporate
purposes of the Borrower and its direct or indirect Subsidiaries so long as no
violation of Regulation U results therefrom, including, but not limited to, (a)
the repurchase, redemption, conversion and/or refinancing of the Convertible
Notes or Capital Stock and the payment of dividends thereon and for other
Restricted Payments permitted pursuant to this Agreement, (b) making a Requisite
Escrow Deposit and (c) other uses not prohibited by this Agreement. The Borrower
shall not make more than $100,000,000 of Convertible Notes Revolver Borrowings
in the aggregate, but it is agreed and acknowledged, for the avoidance of doubt,
that the foregoing limitation on the use of the proceeds of Loans and the
Letters of Credit is not intended to limit Borrower’s use of funds other than
Convertible Notes Revolver Borrowings available to Borrower to repurchase,
redeem, convert, and/or refinance the Convertible Notes or fund the Requisite
Escrow Deposit.

  

 
44

--------------------------------------------------------------------------------

 

 

Section 4.17     Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)     the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to create liability under, any applicable Environmental Law in
effect as of the date this representation is made or deemed made;

 

(b)     no Group Member has received or is aware of any written notice of
violation, alleged violation, non-compliance, liability or potential liability
under any applicable Environmental Laws with regard to any of the Properties or
the business operated by any Group Member (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

(c)     Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could reasonably be expected to create liability under, any applicable
Environmental Law in effect as of the date this representation is made or deemed
made, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to create liability under, any
applicable Environmental Law in effect as of the date this representation is
made or deemed made;

 

(d)     no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any applicable
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business; nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders or other
administrative or judicial requirements outstanding under, any applicable
Environmental Law with respect to the Properties or the Business;

 

(e)     there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business in violation, or in amounts or in a
manner that could reasonably be expected to create liability under any
applicable Environmental Law in effect as of the date this representation is
made or deemed made; and

 

(f)     the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties in violation of any applicable Environmental Law with respect to the
Properties or the Business.

 

Section 4.18     Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections, annual budgets and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such financial information as it relates to future events is not to be viewed as
fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount. There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

  

 
45

--------------------------------------------------------------------------------

 

 

Section 4.19     Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock (as
defined in the Guarantee and Collateral Agreement), when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
4.19(a) in appropriate form are filed in the offices specified on Schedule
4.19(a), the Guarantee and Collateral Agreement shall constitute a perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

 

(b)     Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages or Mortgage Amendments, as applicable, are filed
in the offices specified on Schedule 4.19(b), each of the Mortgages or Mortgage
Amendments, as applicable, shall constitute a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person.

 

Section 4.20     Solvency. After giving effect to the transactions contemplated
hereby, the Borrower and the Subsidiary Guarantors, taken as a whole, are
Solvent.

 

Section 4.21     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably intended
to procure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and to the knowledge of
the Borrower, their respective officers, employees, directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and Sanctions
respectively applicable to the Borrower, each of its Subsidiaries and their
respective officers, employees, directors and agents. None of the Borrower or
any Subsidiary or, to the knowledge of the Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit or use of proceeds will at the
time of funding violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE V
CONDITIONS PRECEDENT

 

Section 5.1     Conditions to Closing Date. The amendment and restatement of the
Second Amended and Restated Credit Agreement effected hereby and the obligations
of the Lenders to make or maintain Loans and of the Issuing Lenders to issue
Letters of Credit shall not become effective until the date on which each of the
following conditions is satisfied:

  

 
46

--------------------------------------------------------------------------------

 

 

(a)     Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1(a),
and (ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor.

 

(b)     Financial Statements. The Lenders shall have received audited
consolidated financial statements of the Borrower for the 2012, 2013 and 2014
fiscal years.

 

(c)     Projections. The Lenders shall have received satisfactory projections
(including a projected balance sheet, income statement and cash flow statement
together with detailed management assumptions) through 2020 (which condition the
Administrative Agent acknowledges has already been satisfied upon the execution
hereof).

 

(d)     Approvals. All material governmental and third party approvals necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby, if any, shall have been obtained on
satisfactory terms and be in full force and effect. There shall not exist any
action, investigation, litigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any of the transactions contemplated hereby.

 

(e)     Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

 

(f)     Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid on the Closing Date, and all reasonable
out-of-pocket expenses for which invoices have been presented at least three (3)
Business Days prior to the Closing Date (including the reasonable fees and
expenses of legal counsel), on or before the Closing Date. All such amounts will
be paid with proceeds of Loans made on the Closing Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

 

(g)     Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) an
omnibus officers’ certificate executed by the Borrower in substantially the form
of Exhibit C-1, (ii) a secretary’s certificate of each Loan Party, dated the
Closing Date, substantially in the form of Exhibit C-2, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party and (iii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.

 

(h)     Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of (i) Andrews Kurth LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1, (ii) Mark Airola, Esq.,
Borrower’s General Counsel, substantially in the form of Exhibit F-2, and (iii)
King, Krebs & Jurgens, PLLC, local counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit F-3.

 

(i)     Pledged Stock; Stock Powers; Pledged Notes. To the extent not already
delivered, the Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

  

 
47

--------------------------------------------------------------------------------

 

 

(j)     Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law and reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

 

(k)     Mortgages, etc.

 

(i)     Existing Mortgage. With respect to each Mortgaged Property listed on
Schedule 1.1(c)(i), (each an “Existing Mortgaged Property”), the Administrative
Agent shall have received (A) an amendment and restatement (each a “Mortgage
Amendment”) to each Existing Mortgage in form and substance reasonably
satisfactory to the Administrative Agent and substantially in the form of
Exhibit D-2, (B) (x) if available in the relevant jurisdiction at a reasonable
cost, a date down endorsement shall be obtained for title policies previously
provided (but no new title policies shall be required) or (y) if no such
endorsement is available in the applicable jurisdiction, a title search of the
Existing Mortgaged Property and such search shall show that such property is
subject to no Liens other than Liens permitted by Section 7.3 and (C) a legal
opinion of Andrews Kurth LLP, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit F-1.

 

(ii)     Closing Date Mortgages. With respect to each Mortgaged Property listed
on Schedule 1.1(c)(ii), the Administrative Agent shall have received (A) a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property in form and substance reasonably
satisfactory to the Administrative Agent and substantially in the form of
Exhibit D-1 and (B) a legal opinion of King, Krebs & Jurgens, PLLC, Louisiana
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit F-3.

 

(iii)     With respect to any Mortgaged Property, if such real property is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards, the Administrative
Agent shall have received (A) a policy of flood insurance that covers such real
property and is written in an amount not less than the outstanding principal
amount of the indebtedness secured by the Mortgage on such real property that is
reasonably allocable to such real property or the maximum limit of coverage made
available with respect to such real property under applicable Flood Insurance
Regulations, whichever is less and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208.25(i) of Regulation H of
the Board, each of the foregoing in form and substance reasonably satisfactory
to the Administrative Agent.

 

(iv)     The Administrative Agent shall have received evidence satisfactory to
it that all charges for mortgage recording tax, and all related expenses, if
any, have been paid.

 

(l)     Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

 

(m)     Patriot Act. The Administrative Agent shall have received, at least five
(5) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; provided that the same shall have been provided to the Borrower at least
seven (7) Business Days prior to said deadline for the Administrative Agent to
have received the same.

  

 
48

--------------------------------------------------------------------------------

 

 

(n)     Other. The Administrative Agent shall have received such other
information as it shall have reasonably requested at least three (3) Business
Days prior to the Closing Date.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.01)
at or prior to 3:00 p.m., New York City time, on March 31, 2015 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

Section 5.2     Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)     Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (provided that if any representation or warranty is
qualified in any respect by materiality, then such representation and warranty
shall be true and correct in all respects).

 

(b)     No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

Section 5.3     Conditions to Convertible Notes Revolver Borrowings. To the
extent the Borrower requests a Convertible Notes Revolver Borrowing, the
agreement of each Lender to make any such extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject
to, at the time of and after giving effect to any such Convertible Notes
Revolver Borrowing, on a pro forma basis, the satisfaction of the following
conditions precedent:

 

(a)     The Borrower’s Consolidated Leverage Ratio shall not exceed 2.5 to 1.0
as of the last day of the immediately preceding fiscal quarter for which
financial statements are publicly available.

 

(b)     The Borrower shall have aggregate unused Available Commitments of all
Lenders in an amount equal to not less than 40% of the Total Commitments of all
Lenders.

 

(c)     The Administrative Agent shall have received an Interim Compliance
Certificate executed by a Responsible Officer in substantially the form of
Exhibit B-2 containing all information and calculations necessary for
determining compliance with the provisions of Section 5.3(a) and (b).

  

 
49

--------------------------------------------------------------------------------

 

 

Each Convertible Notes Revolver Borrowing by the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.3 have been
satisfied.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and, as
applicable, shall cause its Subsidiaries to:

 

Section 6.1     Financial Statements. The Borrower shall furnish to the
Administrative Agent and each Lender:

 

(a)     as soon as available, but in any event within 60 days after the end of
each fiscal year of the Borrower, a copy of (i) the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing and (ii) the unaudited consolidating balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related unaudited consolidating statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year; and

 

(b)     as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Documents required to be delivered pursuant to Sections 6.1(a) and (b) (to the
extent such documents are filed with the SEC) may be delivered electronically
and if so delivered, shall be considered delivered on the earliest of the date:
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at www.newpark.com; (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or sponsored by the Administrative
Agent); or (iii) electronically filed with the SEC. The Administrative Agent
shall have no obligation to maintain copies of the documents referred to in
Sections 6.1(a) and (b), and in any event the Administrative Agent shall have no
obligation to request the delivery of the documents referred to in Section
6.1(a) or (b).

 

Section 6.2     Certificates; Other Information. The Borrower shall furnish to
the Administrative Agent and each Lender:

  

 
50

--------------------------------------------------------------------------------

 

 

(a)     concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be, and (y)
to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any material Intellectual Property acquired by any Loan Party
which has been registered with the U.S. Patent and Trademark Office or the U.S.
Copyright Office as of the date of such certificate, (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date) and (4) a list of
Material Real Property owned by any Group Member and the net book value thereof
(including improvements thereon) as of the date of such certificate;

 

(b)     Three (3) Business Days prior to the Borrower or any of its Subsidiaries
making any Restricted Payment in accordance with Section 7.6, an Interim
Compliance Certificate executed by a Responsible Officer in substantially the
form of Exhibit B-2 containing all information and calculations necessary for
determining compliance with the provisions of Section 7.6.

 

(c)     promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(1) of ERISA that any Group Member or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan or any
documents described in Section 101(f) of ERISA that any Group Member or any
Commonly Controlled Entity may request with respect to any Pension Plan;
provided, that if the relevant Group Members or Commonly Controlled Entities
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Group Member or Commonly Controlled Entity shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

 

(d)     concurrently with the delivery of any financial statements pursuant to
Section 6.1(a), a copy of the Borrower’s most recently approved annual budget;
and

 

(e)     promptly, such additional financial and other information as any Lender
may from time to time reasonably request.

 

Section 6.3     Payment of Obligations. The Borrower shall, and shall cause each
of its Subsidiaries to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

 

Section 6.4     Maintenance of Existence; Compliance. The Borrower shall, and
shall cause each of its Subsidiaries to: (a)(i) pay, preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, (A) in each case, as otherwise
permitted by Section 7.4 and (B) in the case of clause (ii) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law, except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower shall maintain in effect and enforce policies and procedures reasonably
intended to procure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

  

 
51

--------------------------------------------------------------------------------

 

 

Section 6.5     Maintenance of Property; Insurance. The Borrower shall, and
shall cause each of its Subsidiaries to, (a) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all such property in at least such amounts and against at
least such risks (but including in any event, public liability, product
liability and business interruption insurance) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

Section 6.6     Inspection of Property; Books and Records; Discussions. The
Borrower shall, and shall cause each of its Subsidiaries to, (a) keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants.

 

Section 6.7     Notices. The Borrower shall promptly give notice to the
Administrative Agent and each Lender of:

 

(a)     the occurrence of any Default or Event of Default;

 

(b)     any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c)     any litigation or proceeding affecting any Group Member (i) that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (ii) which relates to any Loan Document;

 

(d)     the occurrence of any ERISA Event, as soon as possible and in any event
within ten days after the Borrower knows or has actual reason to know thereof;
and

 

(e)     any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

Section 6.8     Environmental Laws. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

  

 
52

--------------------------------------------------------------------------------

 

 

(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding applicable
Environmental Laws.

 

Section 6.9     Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by the Borrower or any Subsidiary Guarantor
(other than (1) any property described in paragraph (b), (c) or (d) below and
(2) any property subject to a Lien expressly permitted by Section 7.3) as to
which the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, the Borrower shall, and shall cause such Subsidiary Guarantor
to, promptly (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a Lien in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority Lien in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.

 

(b)     With respect to any Material Real Property acquired after the Closing
Date by any Group Member (or any real property of any Group Member that becomes
Material Real Property) other than an Excluded Foreign Subsidiary (other than
any such real property subject to a Lien expressly permitted by Section 7.3),
such Group Member shall promptly (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Lenders,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such lesser amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof (or an existing
survey, together with any affidavits required by the title insurance company, as
shall be sufficient to enable such title insurance company to remove any
standard survey exceptions from the title insurance policy), (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage and (z) if such real property is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, (A) a policy of flood insurance that
covers such real property and is written in an amount not less than the
outstanding principal amount of the indebtedness secured by the Mortgage on such
real property that is reasonably allocable to such real property or the maximum
limit of coverage made available with respect to such real property under
applicable Flood Insurance Regulations, whichever is less and (B) confirmation
that the Borrower has received the notice required pursuant to Section 208.25(i)
of Regulation H of the Board, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c)     With respect to any new Material Domestic Subsidiary created or acquired
after the Closing Date by any Group Member (or any Domestic Subsidiary that
becomes a Material Domestic Subsidiary), such Group Member shall promptly (A)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority Lien in the Capital Stock issued by such new Material
Domestic Subsidiary and owned by any Group Member, (B) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Group Member, (C) cause such new Material Domestic Subsidiary
(1) to become a party to the Guarantee and Collateral Agreement, (2) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority Lien in the Collateral
described in the Guarantee and Collateral Agreement and owned by such new
Material Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (3) to deliver to the Administrative Agent a certificate of such new
Material Domestic Subsidiary, substantially in the form of Exhibit C-2, with
appropriate insertions and attachments and (D) deliver to the Administrative
Agent such legal opinions as the Administrative Agent may reasonably request
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

  

 
53

--------------------------------------------------------------------------------

 

 

(d)     With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary) which satisfies the assets or revenue
requirements set forth in the definition of “Material Domestic Subsidiary”
(subject to the provisos therein set forth), such Group Member shall promptly
(i) execute and deliver documentation as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority Lien in the Capital Stock issued by such
new Excluded Foreign Subsidiary and owned by any such Group Member (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock issued by any such new Excluded Foreign Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Group Member, and take such other
action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s Lien therein and (iii) deliver
to the Administrative Agent legal opinions relating to the matters described
above as the Administrative Agent may reasonably request, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

Section 6.10     Convertible Senior Notes. On the Springing Maturity Date, the
Borrower shall (a) repurchase, redeem or convert the Convertible Notes, and/or
refinance the Convertible Notes to have a maturity date of at least ninety-one
(91) days after the Scheduled Maturity Date, or (b) have made the Requisite
Escrow Deposit.

 

Section 6.11     Post-Closing Matters. Cause to be delivered or performed the
documents and other agreements and actions set forth on Schedule 6.11 within the
time frames specified on such Schedule 6.11.

 

ARTICLE VII
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

Section 7.1     Financial Condition Covenants.

  

 
54

--------------------------------------------------------------------------------

 

 

(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 4.0 to 1.0.

 

(b)     Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio
as of the last day of any period of four consecutive fiscal quarter of the
Borrower to exceed 3.0 to 1.0.

 

(c)     Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
last day of any period of four consecutive fiscal quarter of the Borrower to be
less than 2.5 to 1.0.

 

Section 7.2     Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness of any Loan Party pursuant to any Loan Document (including
after any increase of the Commitments pursuant to Section 2.1(c));

 

(b)     Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;

 

(c)     Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary to the
extent such obligations are permitted to be incurred hereunder;

 

(d)     Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e)     Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

 

(f)     Indebtedness of any Foreign Subsidiary (i) to any Loan Party, provided
that the loan or advance is permitted by Section 7.7 or (ii) to any other
Foreign Subsidiary;

 

(g)     unsecured Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$300,000,000 at any one time outstanding; provided that (i) after giving effect
to such Indebtedness, on a pro forma basis, the Borrower is in compliance with
Section 7.1 as of the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1 and (ii)
such Indebtedness has a final maturity date that is at least 91 days after the
Maturity Date;

 

(h)     Indebtedness of any Foreign Subsidiary to any Person other than the
Borrower or any Subsidiary in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding; provided that such Indebtedness is not
guaranteed by the Borrower or any other Loan Party;

 

(i)     additional Indebtedness, including Attributable Debt, of the Borrower or
any of its Subsidiaries in an aggregate principal amount (for the Borrower and
all Subsidiaries) not to exceed $40,000,000 at any one time outstanding; and

 

(j)     Indebtedness in respect of Specified Swap Agreements, subject to the
limitations set forth in Section 7.10, and Specified Cash Management Services
Agreements.

  

 
55

--------------------------------------------------------------------------------

 

 

Section 7.3     Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property (other than treasury stock of the Borrower to the extent
Regulation U would be violated by restrictions under this Section 7.3), whether
now owned or hereafter acquired, except:

 

(a)     Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b)     carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and inchoate Liens
in connection with workers’ compensation, unemployment insurance or other social
security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

 

(d)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)     easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f)     Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

 

(g)     Liens securing Indebtedness of the Borrower or any other Subsidiary in
an aggregate principal amount not to exceed the amount permitted under Section
7.2(e) to finance the acquisition of fixed or capital assets, provided that (i)
such Liens shall be created substantially simultaneously with the acquisition of
such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;

 

(h)     Liens created pursuant to the Loan Documents;

 

(i)     any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j)     Lien securing Indebtedness permitted by Section 7.2(h); provided that
such Liens only attach to the property of Foreign Subsidiaries or the Capital
Stock of the Foreign Subsidiary incurring such Indebtedness;

 

(k)     Liens on cash collateral in respect of letters of credit issued for the
account of the Borrower or any of its Subsidiaries and/or reimbursement
obligations in respect thereof in an aggregate principal amount not to exceed
$30,000,000, subject, however to the proviso set forth in Section 2.6;

  

 
56

--------------------------------------------------------------------------------

 

 

(l)     Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board;

 

(m)     judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the appeal or other review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced;

 

(n)     Liens securing Specified Swap Agreements, subject to the restrictions of
Section 7.10, and Specified Cash Management Services Agreements;

 

(o)     Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $40,000,000 at any one time; and

 

(p)     Liens on any assets of any direct or indirect Foreign Subsidiary not
otherwise permitted by this Section so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto exceeds (as to all Foreign Subsidiaries) $20,000,000
at any one time outstanding.

 

Section 7.4     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)     any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation);

 

(b)     any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5;

 

(c)     any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation; and

 

(d)     any Subsidiary may liquidate (i) if the Board of Directors of the
Borrower determines in good faith that such liquidation is in the best interest
of the Borrower and is not materially disadvantageous to the Lenders and if any
material assets of such Subsidiary are transferred to a Loan Party or (ii) if
such Subsidiary’s material assets have been Disposed of prior to Closing Date or
are Disposed of in a Disposition permitted hereunder.

 

Section 7.5     Disposition of Property. Dispose of any of its property whether
now owned or hereafter acquired (other than treasury stock of the Borrower (i)
issued pursuant to any employee or director benefit plan approved by the
shareholders of the Borrower or (ii) to the extent Regulation U would be
violated by restrictions under this Section 7.5) or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

  

 
57

--------------------------------------------------------------------------------

 

 

(a)     the Disposition of obsolete or worn out property or equipment no longer
used or useful in the business of the Group Members, in each case in the
ordinary course of business;

 

(b)     the sale of inventory (including wooden and composite mats removed from
the Borrower’s or its Subsidiaries’ rental fleet and sold as used mats) in the
ordinary course of business;

 

(c)     Dispositions permitted by clause (i) of Section 7.4(b) and Dispositions
of Cash Equivalents for cash or other Cash Equivalents;

 

(d)     the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; and

 

(e)     the Disposition of other property (including, but not limited to, the
Capital Stock issued by any Subsidiary) having a book value in the aggregate not
to exceed 5% of Consolidated Tangible Net Assets per fiscal year and 15% of
Consolidated Tangible Net Assets during the term of this Agreement beginning
with the Closing Date and ending on the Termination Date.

 

Section 7.6     Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, repurchase, redemption, defeasance,
retirement, conversion, refinancing or other acquisition of, any Capital Stock
issued by the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (any of the foregoing, a
“Restricted Payment”), except that the Borrower may declare, pay, make or
otherwise effect or undertake any one or more Restricted Payments provided that
at the time of and after giving effect to such Restricted Payment, on a pro
forma basis, (i) the Borrower’s Consolidated Leverage Ratio does not exceed 2.5
to 1.0 as of the last day of the immediately preceding fiscal quarter for which
financial statements are publicly available, (ii) no Default or Event of Default
has occurred and is continuing or would result from such Restricted Payment, and
(iii) the Borrower shall have aggregate unused Available Commitments of all
Lenders not less than 40% of the Total Commitments of all Lenders.

 

Section 7.7     Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)     extensions of trade credit in the ordinary course of business;

 

(b)     investments in Cash Equivalents and other Investments existing on the
Closing Date;

 

(c)     Guarantee Obligations permitted by Section 7.2;

 

(d)     loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $2,500,000 at any one
time outstanding;

  

 
58

--------------------------------------------------------------------------------

 

 

(e)     Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Disposition permitted by Section 7.5;

 

(f)     intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;

 

(g)     Permitted Acquisitions and the formation of Subsidiaries of the Borrower
in connection with Permitted Acquisitions; and

 

(h)     in addition to Investments otherwise expressly permitted by this
Section, any Investment made after the Closing Date by the Borrower or any of
its Subsidiaries which is a Foreign Permitted Acquisition or an Investment in a
Person who is not a Subsidiary (after giving effect to such Investment);
provided that (i) the aggregate amount of all Foreign Permitted Acquisitions and
Investments in non-Subsidiaries does not exceed 15% of Consolidated Tangible Net
Assets (calculated as of the date such Investment is made based on the most
recently delivered financial statements) and (ii) with respect to Investments in
non-Subsidiaries, (A) no Event of Default or Default shall exist before or after
such Investment and (B) after giving effect to the Investment, on a pro forma
basis, the Borrower is in compliance with Section 7.1 as of the last day of the
fiscal quarter immediately preceding such Investment for which financial
statements are publicly available.

 

Section 7.8     Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) in the ordinary course of business of the relevant Group
Member and (b) upon fair and reasonable terms no less favorable to the relevant
Group Member than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate; provided, however, that the foregoing
limitations shall not apply to transactions between or among Subsidiary
Guarantors nor transactions between the Borrower and any Subsidiary Guarantor.

 

Section 7.9     Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
except with respect to personal property Disposed of in a Disposition permitted
by Section 7.5.

 

Section 7.10     Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from floating rates to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

Section 7.11     Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

 

Section 7.12     Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents and (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).

  

 
59

--------------------------------------------------------------------------------

 

 

Section 7.13     Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock issued by such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, and (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary.

 

Section 7.14     Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

Section 7.15     Redemption of Senior Notes; Amendment of Indenture. The
Borrower will not, and will not permit any Subsidiary to, prior to the date that
is ninety-one (91) days after the Maturity Date: (i) call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Senior Notes or any Permitted
Refinancing Debt in respect thereof; provided that the Borrower may exchange
Senior Notes for Capital Stock (other than Disqualified Capital Stock) of the
Borrower and/or repay the Senior Notes with (A) the proceeds of any Permitted
Refinancing Debt, (B) the net cash proceeds of any sale of Capital Stock (other
than Disqualified Capital Stock) of the Borrower or (C) other cash on hand to
the extent the Borrower could make a Restricted Payment under Section 7.6, or
(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes, any Permitted Refinancing Debt or the Indenture if (A) the effect
thereof would be to shorten the maturity or average life or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon or (B) such action requires the payment of a
material consent fee (howsoever described), provided that the foregoing shall
not prohibit the execution of supplemental indentures associated with the
incurrence of additional notes to the extent permitted by Section 7.2(g), the
execution of other indentures or agreements in connection with the issuance of
Permitted Refinancing Debt or the execution of supplemental indentures to add
guarantors if required by the terms of any Indenture provided such Person is a
Subsidiary Guarantor.

 

Section 7.16     Use of Proceeds. The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall take all reasonable
steps to procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, at the time of such funding (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. The Borrower will not request greater than $100,000,000
Convertible Notes Revolver Borrowings in the aggregate.

  

 
60 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES

 

Section 8.1     Events of Default. One or more of the following events shall
constitute an “Event of Default”.

 

(a)     the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due and payable in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five days after any such interest or other amount
becomes due and payable in accordance with the terms hereof; or

 

(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c)     any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a), Section 6.10 or Article VII of this Agreement or
Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement; or

 

(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Majority Lenders; or

 

(e)     any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000 and any
applicable grace periods, if any, shall have expired; or

 

(f)     (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

  

 
61

--------------------------------------------------------------------------------

 

 

(g)     (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(iii) the PBGC shall institute proceedings to terminate any Pension Plan(s), or
(iv) any Group Member or any Commonly Controlled Entity shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; and in each case
in clauses (i) through (iv) above, such event or condition, when taken together
with all other such events or conditions, if any, could, in the judgment of the
Majority Lenders, reasonably be expected to result in a Material Adverse Effect;
or

 

(h)     one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i)     any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien on a material
portion of the Collateral created by any of the Security Documents shall cease
to be enforceable and of the same effect and priority purported to be created
thereby; or

 

(j)     the guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

 

(k)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d) 5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of the Borrower; but it is agreed and acknowledged that
neither an “ownership change” for purposes of Section 382 of the Code nor the
Borrower’s disclosure of same in its filings with the SEC or otherwise shall
constitute a Default or an Event of Default (unless a Default or Event of
Default under this Section 8(k) shall have otherwise occurred).

 

Section 8.2     Remedies. In the case of an Event of Default, then, and in any
such event, (A) if such event is an Event of Default specified in Section
8.1(f)(i) or Section 8.1(f)(ii) with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Lenders, the Administrative Agent may,
or upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

  

 
62

--------------------------------------------------------------------------------

 

 

ARTICLE IX
THE AGENTS

 

Section 9.1     Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

Section 9.2     Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in fact selected by it with reasonable care.

 

Section 9.3     Exculpatory Provisions. Neither any Agent nor Lender nor any of
their respective officers, directors, employees, agents, advisors, attorneys in
fact or affiliates shall be (i) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

  

 
63 

--------------------------------------------------------------------------------

 

 

Section 9.4     Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Revolving Loans.

 

Section 9.5     Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

Section 9.6     Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys in fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys in fact
or affiliates.

  

 
64

--------------------------------------------------------------------------------

 

 

Section 9.7     Indemnification. The Lenders agree to indemnify each Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Applicable Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Applicable
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

Section 9.8     Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

Section 9.9     Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower and otherwise in accordance with the terms of this Section 9.9. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Majority Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or Section 8.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Majority Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article IX and of Section 10.5 shall continue to inure to its
benefit.

  

 
65

--------------------------------------------------------------------------------

 

 

Section 9.10     Arrangers, Documentation Agent and Syndication Agent. Neither
the Arrangers, the Documentation Agent nor the Syndication Agent shall have any
duties or responsibilities hereunder in its capacity as such.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Majority Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Majority Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.12 without the written consent of each of the
Lenders directly affected thereby; (v) reduce the percentage specified in the
definition of Majority Lenders without the written consent of all Lenders; (vi)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that affects the Administrative Agent without the written consent
of the Administrative Agent; (vii) amend, modify or waive any provision of
Article III without the written consent of the Issuing Lender; or (viii) amend,
modify or waive any provision of Section 2.18 without the written consent of the
Administrative Agent, the Swingline Lenders, the Issuing Lender and the Majority
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Section 10.2     Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

  

 
66

--------------------------------------------------------------------------------

 

 

Borrower:

Newpark Resources, Inc.

9320 Lakeside Blvd., Suite 100

The Woodlands, TX 77381

Attention: Treasurer

Telecopy: (281) 362-6801

Telephone: (281) 362-6841

Email: bfeldott@newpark.com

 

with a copy to:

 

Newpark Resources, Inc.

9320 Lakeside Blvd., Suite 100

The Woodlands, TX 77381

Attention: General Counsel

Telecopy: (281) 362-6801

Telephone: (281) 362-6818

Email: mairola@newpark.com

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan and Agency Services

10 South Dearborn, Floor 7

Chicago, IL 60603-2300

Attention: Sherese J. Cork

Telecopy: 1 (888) 303-9732

Telephone: (312) 732-4843

Email: sherese.cork@jpmchase.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

712 Main Street, 12th Floor

Houston, TX 77002

Attention: Stephanie Balette

Telecopy: (713) 216-7794

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received and it being expressly
agreed and acknowledged that notice received by a recipient designated to
receive a copy as set forth above shall not constitute notice for purposes
hereof unless and until notice is also provided as otherwise set forth above.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

  

 
67

--------------------------------------------------------------------------------

 

 

Section 10.3     No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Section 10.4     Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

Section 10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower at least three (3) Business Days prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the allocated fees and expenses
of in-house counsel) to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits or reasonable
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans, the issuance of
or participation in Letters of Credit or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 30 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to the Borrower in accordance with Section 10.2. The
agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

  

 
68

--------------------------------------------------------------------------------

 

 

Section 10.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than a natural person (each, an
“Assignee”), all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

 

(A)     the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person, and
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)     the Administrative Agent (such consent not to be unreasonably withheld
or delayed).

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;

 

(B)     (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

  

 
69

--------------------------------------------------------------------------------

 

 

(C)     the Assignee, if it shall not be a Lender prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(D)     no assignment may be made to the Borrower or any of its Affiliates.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption, the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

  

 
70

--------------------------------------------------------------------------------

 

 

(c)     Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (ii) directly
affects such Participant. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(d) (it being
understood that the documentation required under Section 2.14(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.13 and 2.14 as if it were an assignee under paragraph
(b) of this Section and (ii) shall not be entitled to receive any greater
payment under Sections 2.13 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

Section 10.7     Adjustments; Set off. (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender or to the Lenders, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

  

 
71

--------------------------------------------------------------------------------

 

 

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

 

Section 10.8     Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

 

Section 10.9     Severability; Maximum Lawful Rate. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
on the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 10.10     Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

  

 
72

--------------------------------------------------------------------------------

 

 

Section 10.11     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 10.12     Submission To Jurisdiction; Waivers. To the extent permitted
by applicable law, the Borrower hereby irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 10.13     Acknowledgements. The Borrower hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)      no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

Section 10.14     Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below. The Administrative Agent agrees,
at the sole expense of the Borrower, to take all actions reasonably requested by
the Borrower to effect such release or releases.

  

 
73

--------------------------------------------------------------------------------

 

 

(b)     At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full in cash, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

 

Section 10.15     Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof and to its and
its affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. or (i) pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.

 

Each Lender (a) acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities and (b) confirms that it (i) has developed
compliance procedures regarding the use of material non-public information and
(ii) will handle such material non-public information in accordance with those
procedures and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

  

 
74

--------------------------------------------------------------------------------

 

 

Section 10.16     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 10.17     PATRIOT Act. (a) The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
Patriot Act.

 

(b)     If the addition of any new Loan Party obliges the Lender to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Borrower shall
promptly upon the request of the Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Lender (for
itself or on behalf of any prospective new Lender) in order for the Lender or
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
Requirements of Law

 

Section 10.18     No Adverse Interpretation of Other Agreements. This Credit
Agreement may not be used to interpret another indenture, loan, security or debt
agreement of the Borrower or any Subsidiary thereof. No such indenture, loan,
security or debt agreement may be used to interpret this Credit Agreement.

 

Section 10.19     No Fiduciary Duty. Each of the Administrative Agent, the
Syndication Agent, the Documentation Agents, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other similar duty
between the Lenders and the Borrower, its stockholders or its Affiliates. The
Borrower acknowledges and agrees that (a) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower, on the other, (b) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (c) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(d) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

  

 
75

--------------------------------------------------------------------------------

 

 

Section 10.20     Judgment Currency.

 

(a)     If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at JPMCB’s principal office in London at 11:00 a.m. (London time) on
the Business Day preceding that on which final judgment is given.

 

(b)     If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in a foreign currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such foreign currency with
Dollars at JPMCB’s principal office in London at 11:00 a.m. (London time) on the
Business Day preceding that on which final judgment is given.

 

(c)     The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum originally due
to any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

Section 10.21     Flood Insurance Regulations. JPMCB has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Insurance Regulations. JPMCB, as Administrative Agent,
will post on the applicable electronic platform (or otherwise distribute to each
Lender) documents that it receives in connection with the Flood Insurance
Regulations. However, JPMCB reminds each Lender and Participant that, pursuant
to the Flood Insurance Regulations, each federally regulated lender (whether
acting as a Lender or Participant) is responsible for assuring its own
compliance with the requirements of the Flood Insurance Regulations.

 

[SIGNATURES BEGIN NEXT PAGE]

  

 
76

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NEWPARK RESOURCES, INC., as Borrower

              By:

/s/ Gregg Piontek 

  Name:

Gregg Piontek

  Title:

Chief Financial Officer and Vice President

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

              By:

/s/ Stephanie Balette

  Name:

Stephanie Balette

  Title:

Authorized Officer

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

  JPMORGAN CHASE BANK, N.A., as an Issuing Bank, a Lender and the Swingline
Lender               By:

/s/ Stephanie Balette

  Name: 

Stephanie Balette

  Title: 

Authorized Officer

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender

              By:

/s/ Anthony Eastman

  Name:

Anthony Eastman

  Title:

Vice President

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

                    By:

/s/ David Herrick, Jr.

  Name:

David Herrick, Jr.

  Title:

Director

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

COMERICA BANK, as a Lender

              By:

/s/ Bradley Kuhn

  Name:

Bradley Kuhn

  Title:

AVP

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

  

 

BOKF, NA dba BANK OF TEXAS, as a Lender

              By:

/s/ Jeffrey R. Dunn

  Name:

Jeffrey R. Dunn

  Title:

Executive Vice President

 

 

Signature Page
Third Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

  

 

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender

              By:

/s/ Nupur Kumar

  Name:

Nupur Kumar

  Title:

Authorized Signatory

        By: /s/ Samuel Miller   Name: Samuel Miller   Title: Authorized
Signatory

 

 

Signature Page
Third Amended and Restated Credit Agreement